Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-14, 16-19 are allowable over the prior art of record: the closest prior art of record (Mayor et al. U.S. patent application publication 20060291485, Walden et al. U.S. patent application publication 20170011429) does not teach or suggest in detail "wherein the method is implemented by said device, and for each beacon in a plurality of beacons or for each succession of beacons in a plurality of successions of beacons respectively received from separate gathering gateways, the method comprises: parsing said beacon or said succession of beacons and obtaining therefrom first information on current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons; parsing said beacon or said succession of beacons and obtaining therefrom second information indicating what communication technology was used for determining the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons;   parsing said beacon or said succession of beacons and obtaining therefrom third information indicating whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined internally in said gathering gateway, or whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined externally to said gathering gateway; classifying said beacon or said succession of beacons responsive to the first, second, and third information:  determining, responsive to said  classification, whether to consider or not said beacon or said succession of beacons in order to determine the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system and determining, responsive to how to weight said beacon or said succession of beacons to determine the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system; and determining, responsive to said classification whether to consider or not said beacon or said succession of beacons in order to determine the spatial reference or references for determining the geolocation of said device determining, responsive to said classification, how to weight said beacon or said succession of beacons to determine the spatial reference or references for determining the geolocation of said device; and  based on said determinations, determining the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system the spatial reference or references for determining the geolocation of said device" in combination with all the elements of the independent claim as argued by the Applicant.
Mayor teaches systems and methods for using wireless beacons in point of purchase (“POP”) displays to facilitate the delivery of consumer oriented content to mobile devices is disclosed herein. Wireless beacons may be used to broadcast wireless signals from POP displays, where the wireless signals include data packets with unique identifiers for the wireless beacons. A wireless network gateway may receive a wireless signal with a unique identifier. The location of the wireless network gateway may be known to a remote server. The remote server may determine that the location of the POP display and wireless beacon is the same as the wireless network gateway.
Walden teaches the method selectively originates and outputs second link state advertisement message that specifies updated dynamic routing metric and corresponding variation metric. The second link state advertisement message is selectively outputted by a router in response to the updated dynamic routing metric different from the first dynamic routing metric. The router also receives another link state advertisement message from another router in the network.
 Whereas, stated above, Applicant's claimed invention states "wherein the method is implemented by said device, and for each beacon in a plurality of beacons or for each succession of beacons in a plurality of successions of beacons respectively received from separate gathering gateways, the method comprises: parsing said beacon or said succession of beacons and obtaining therefrom first information on current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons; parsing said beacon or said succession of beacons and obtaining therefrom second information indicating what communication technology was used for determining the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons;   parsing said beacon or said succession of beacons and obtaining therefrom third information indicating whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined internally in said gathering gateway, or whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined externally to said gathering gateway; classifying said beacon or said succession of beacons responsive to the first, second, and third information:  determining, responsive to said  classification, whether to consider or not said beacon or said succession of beacons in order to determine the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system and determining, responsive to how to weight said beacon or said succession of beacons to determine the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system; and determining, responsive to said classification whether to consider or not said beacon or said succession of beacons in order to determine the spatial reference or references for determining the geolocation of said device determining, responsive to said classification, how to weight said beacon or said succession of beacons to determine the spatial reference or references for determining the geolocation of said device; and  based on said determinations, determining the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system the spatial reference or references for determining the geolocation of said device". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444